—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Bellantoni, J.), entered January 2, 1998, which denied their motion, denominated as one for leave to renew and reargue the defendant’s prior motion for summary judgment, but which was, in effect, for leave to reargue.
Ordered that the appeal as dismissed, without costs or disbursements, as no appeal lies from an order denying leave to reargue (see, Paulus v Kuchler, 214 AD2d 608; Huttner v McDaid, 151 AD2d 547). Mangano, P. J., Joy, Friedmann and Goldstein, JJ., concur.